Citation Nr: 1524688	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  04-20 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Atlanta, Georgia


THE ISSUES

Entitlement to additional education benefits under chapter 30 (Montgomery GI Bill (MGIB)) in excess of 15 months and 23 days. 

ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States Army from January 1976 to January 1979, and from August 1984 to September 2001.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a determinations issued by the Department of Veterans' Affairs (VA) Education Center at the Regional Office (RO) in Atlanta, Georgia that held that the appellant was not entitled to additional education benefits under chapter 30 (Montgomery GI Bill (MGIB)) in excess of 15 months and 23 days.  The Montgomery, Alabama RO otherwise has jurisdiction of the claims file.

The Board remanded the case for additional development in October 2006.  The case has now been returned to the Board for appellate review.

In addition to the paper claims file, there is an electronic file associated with the claim.  The Board has reviewed both the paper claims file and the electronic file.


FINDINGS OF FACT

1.  The appellant had previously used 32 months and 7 days of educational assistance benefits under chapter 34 (Vietnam Era GI Bill).

2.  The appellant has been awarded more than 15 months and 23 days of educational assistance benefits under chapter 30 (Montgomery GI Bill (MGIB)).

3.  The benefits awarded to the appellant under the combination of the chapter 34 and chapter 30 programs total more than 48 months.

4.  The appellant is not entitled to more than 48 months of VA educational assistance benefits under a combination of the chapter 34 and chapter 30 programs. 


CONCLUSION OF LAW

The appellant has no legal entitlement to chapter 30 (MGIB) education assistance benefits in excess of 15 months and 23 days.  38 U.S.C.A. § 3695(a) (West 2014); 38 C.F.R. § 21.4020 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

Generally, the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  However, there are certain instances where these duties do not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is indeed the situation in this case.  The facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable law pertaining to education assistance benefits under chapter 30 (Montgomery GI Bill (MGIB)).  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002).

A remand from the Board or from the United States Court of Appeals for Veterans Claims (Court) confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the October 2006 Board remand, how the RO calculated the appellant's use of her chapter 30 education benefits was delineated in the April 2015 supplemental statement of the case (SSOC), the chapter 30 award status and history printouts and the entitlement calculation worksheets prepared in January 2008.  Therefore, substantial compliance has been achieved. 

II.  The Merits of the Claim

Initially, the Board notes that there is no dispute the appellant satisfied the eligibility requirements for chapter 30 (MGIB) education benefits as she has already been deemed eligible for such.  The issue in this case is whether she is entitled to MGIB benefits in excess of 15 months and 23 days.

The appellant contends that she is entitled to 36 months of MGIB education benefits.  The Board acknowledges that applicable criteria provide that, but for certain exceptions, benefits awarded under chapter 30 (MGIB) entitle the recipient to 36 months of educational assistance.  38 U.S.C.A. § 3013(a)(1); 38 C.F.R. § 21.7072(a).  However, the law also provides a limit on educational assistance under two or more programs.  The aggregate period for which any person may receive assistance under two or more of the following laws may not exceed 48 months (or the part-time equivalent): (1) Part VII or VIII, Veterans Regulations numbered 1(a), as amended; (2) Title II of the Veterans' Readjustment Assistance Act of 1952; (3) The War Orphans' Educational Assistance Act of 1956; (4) 38 U.S.C. chapters 30, 32, 33, 34, 35, and 36; (5) 10 U.S.C. chapters 106a, 1606, and 1607; (6) Section 903 of the Department of Defense Authorization Act, 1981; (7) The Hostage Relief Act of 1980; and (8) The Omnibus Diplomatic Security and Antiterrorism Act of 1986.  38 U.S.C.A. § 3695(a); 38 C.F.R. § 21.4020(a).

The Board notes it appears the appellant had previously elected benefits under chapter 34.  Entitlement under this chapter was terminated as of December 31, 1989, and thus, her election of chapter 30 benefits is based on her chapter 34 eligibility as of December 31, 1989.  38 C.F.R. § 21.334(e).  In this case, the record includes education worksheets which reflect the appellant received 32 months and 7 days of Chapter 34 (Vietnam Era GI Bill) benefits.  Under the provisions of 38 C.F.R. § 21.7072(a), most individuals are entitled to 36 months of assistance or the equivalent thereof in part-time educational assistance.  The aggregate period for which any person may receive assistance under two or more programs may not exceed 48 months or the part-time equivalent.  38 C.F.R. § 21.4020(a).  As the appellant received 32 months and 7 days of chapter 34 benefits, she is therefore only entitled to 15 months and 23 days of educational benefits under the Chapter 30 (MGIB) program for a total of 48 months of benefits.

The appellant does not dispute she used chapter 34 education benefits and she has not disputed the use of those benefits in the calculated amount of 32 months and 7 days.  However, she contends that, according to the automated general information, she still has 6 months and 13 days remaining on her MGIB education benefits.  This Board notes that amount of entitlement (6 months and 13 days) is the result that is calculated when 29 months and 17 days is subtracted from 36 months and 0 days.  If the appellant had not previously used any chapter 34 benefits, she would have been entitled to 36 months of MGIB education benefits.  In the alternative, the appellant contends that she was not always full time student between 1992 and 1997, and therefore has not used all of her remaining eligibility.

Review of the evidence of record reflects that the appellant reported, in her March 2005 VA Form 9, that she had been in receipt of half-time benefits from October 1989 to October 1990, and full-time benefits from January 1991 to October 1991.  She also stated that she used chapter 30 benefits between August 1996 and June 1997, and that she was one-quarter time from February 1997 to May 1997.

The evidence of record includes the appellant's chapter 30 award status and history sheets.  Using only the periods that definitely show attendance with receipt of benefits, these reflect that appellant was on half-time status from March 1990 to December 1990.  Then she was on full-time status from March 1991 to June 1991; July 1991 to September 1991; and September 1991 to December 1991.  She also was on full-time status from January 1992 to March 1992.  The appellant was on half-time status from August 1992 to December 1992.  She was subsequently on full-time status from August 1996 to September 1996; September 1996 to November 1996; and November 1996 to December 1996.  Thereafter, she was on quarter-time status from February 1997 to May 1997.

Thus, from March 1990 to December 1990, calculated on a half-time basis, the appellant used a total of one month and 24.5 days.  From March 1991 to December 1991, calculated on a full-time basis, the appellant used a total of seven months and 21 days.  From January 1992 to March 1992, calculated on a full-time basis, the appellant used a total of two months and 17 days.  From August 1992 to December 1992, calculated on a half-time basis, she used a total of one month and 24 days.  From August 1996 to December 1996, calculated on a full-time basis, the appellant used a total of four months and 9 days.  From February 1997 to May 1997, calculated on a quarter-time basis, she used a total of 24 days.  Therefore, the total amount of chapter 30 education benefits used by the appellant was 15 months and 119.5 days which converts to 18 months and 29.5 days or 19 months.

The evidence of record thus demonstrates that the appellant has used 32 months and 7 days of educational assistance benefits under chapter 34 (Vietnam Era GI Bill) and 19 months and zero days of educational assistance benefits under chapter 30 (MGIB).  Combining these two figures yields a total of 51 months and 7 days of education assistance benefits under both programs.

Generally an individual entitled to basic educational assistance under chapter 30 is entitled to 36 months of educational assistance benefits.  38 U.S.C.A. § 3013(a)(1); 38 C.F.R. § 21.7072.  Although an individual may be entitled to benefits under various education programs, there is a limit, however, as to the total aggregate period for which any person may receive educational assistance under two or more educational programs. 

Pertinent VA law and regulations indicate that the aggregate period for which any person may receive educational assistance benefits under two or more programs may not exceed 48 months (or the part-time equivalent thereof).  38 U.S.C.A. § 3695(a); 38 C.F.R. § 21.4020.  Here, because the appellant had already received 32 months and 7 days of educational assistance benefits under chapter 34, she was only entitled to 15 months and 23 days of benefits under chapter 30 (MGIB).  Under the law, a person is limited in the total amount of VA educational benefits they may receive under two or more programs.  Specifically, the aggregate period for which any person may receive assistance under 38 U.S.C. chapters 30, 32, 34, 35 and 36 and the former chapter 33 may not exceed 48 months (or the part-time equivalent).  38 U.S.C.A. § 3695(a)(4); 38 C.F.R. § 21.4020 (a)(4).  Because the appellant received at least 19 months of chapter 30 benefits, she has exceeded the 48 month limit and therefore she is not entitled to any additional education assistance benefits under chapter 30 (MGIB).  Even if the Education Center's figure of 18 months and 8 days of chapter 30 education benefits used by the appellant is considered, the appellant still has received more than 48 months of combined chapter 34 and chapter 30 education assistance benefits.

The Board is sympathetic to the appellant's position and the contentions she has advanced in support of her claim.  However, the Board is bound by the applicable law and regulations when determining entitlement to VA benefits and the fact remains that the appellant's combined VA education benefits are limited by statute and regulation to 48 months.  In view of the foregoing, the Board must find that the appellant has no legal entitlement to chapter 30 (MGIB) benefits in excess of 15 months and 23 days, which is the benefit she is seeking on appeal.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

The appellant's claim for additional education benefits under chapter 30 (Montgomery GI Bill (MGIB)) in excess of 15 months and 23 days is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


